United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Northbrook, IL, Employer
)
___________________________________________ )
S.R., Appellant

Appearances:

Docket No. 06-2089
Issued: February 21, 2007

Case Submitted on the Record

Mike Losuredo, for the appellant
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 7, 2006 appellant filed a timely appeal from a June 8, 2006 Office of
Workers’ Compensation Programs’ merit decision which denied her emotional condition claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she sustained
an emotional condition in the performance of duty.
FACTUAL HISTORY
On December 1, 2005 appellant, then a 53-year-old city carrier, filed an occupational
disease claim alleging that she developed acute anxiety and stress after she was harassed and
threatened by management. She stopped work on November 9, 2005 and returned to work on
December 5, 2005.

On November 10, 2005 appellant alleged that a pattern of harassment commenced on
September 6, 2005 in which management verbally belittled and demeaned her in front of her
coworkers. She cited an incident in which her supervisor informed her that her mail route did
not warrant more than eight hours a day and that she would not be provided with auxiliary
assistance. On October 26 and 27 and November 3 and 9, 2005 appellant’s supervisors
monitored and timed her mail route. On November 2, 2005 Frank Maravelias, supervisor of
customer service, investigated her for incorrect mark-ups as a result of a customer inquiry.
Appellant alleged that on November 3, 2005 she received inconsistent instructions from her
supervisors when she requested 30 minutes of auxiliary assistance to deliver her mail route. She
indicated that Mr. Maravelias authorized the auxiliary assistance but James J. Bushnell,
supervisor of customer service, denied the assistance indicating that it was not warranted by her
mail volume. Mr. Bushnell stated “this ain’t going to happen everyday, I’ll tell you that.” On
November 3, 2005 she was also instructed by Ronald K. Weddington, a supervisor, to deliver her
route without delivery point sequence (DPS) mail and was later given the DPS mail to deliver
which necessitated her request for auxiliary assistance. On November 9, 2005 Mr. Maravelias
confronted her again about the incorrect mark-ups and called her a liar. He threatened to
investigate every one of the first class cards. Appellant also made a general allegation that she
was forced to work beyond her tolerance and that the employer failed to comply with her work
restrictions.
On November 7 and 30, 2005 Dr. Steven P. Lammers, a Board-certified psychiatrist,
noted that he had treated appellant since September 2000 for major depression. Appellant
recently had a conflict with her supervisor and experienced stress and anxiety. In reports dated
November 9 and 30, 2005, Dr. Stephen M. Kashian, a Board-certified internist, advised that
appellant was seen for work-related stress and anxiety. He recommended that she take a leave of
absence. Also submitted was an unsigned treatment note dated December 21, 2005, which
advised that appellant experienced right shoulder impingement syndrome.
The employing establishment submitted a statement from an injury compensation
specialist who controverted the claim and advised that the employing establishment denied
harassing her. The employing establishment contended that appellant failed to establish any
specific incident of error or abuse.
By letter dated January 24, 2006, the Office asked appellant to submit additional factual
and medical information, including a detailed description of those employment factors or
incidents she believed contributed to her illness. In a letter of the same date, the Office requested
that the employing establishment address her allegations.
Mr. Bushnell, appellant’s supervisor, indicated that on November 3, 2005 he informed
the carriers of their current status with regard to workload and work hours. He refuted
appellant’s assertion that he threatened her. As delivery supervisor, Mr. Bushnell had the
responsibility to inform appellant when her workload volume did not warrant auxiliary help. In a
statement dated January 30, 2006, Mr. Maravelias advised that, on November 9, 2005, he met
with appellant and her union steward to investigate a customer complaint that appellant was not
properly delivering first class mail. He spoke with appellant twice regarding this matter.
Mr. Maravelias initially instructed appellant to deliver the mail even if it was addressed to the
“current resident” or “the family at the address.” However, on November 8, 2005 the same

2

customer complained that appellant had again returned first class mail that was properly
addressed. Appellant’s response was that she “must have missed them again.” Mr. Maravelias
requested that appellant follow instructions and that he would review any future mark-ups from
this customer. He denied calling appellant a liar or threatening her. In a statement dated
February 1, 2006, Mr. Weddington indicated that, on November 3, 2005, he did not instruct
appellant to leave the postal facility without DPS mail. He advised that DPS mail was the
carriers’ responsibility and appellant had left her DPS mail behind on several occasions. On
November 3, 2005 he sent a coworker out to deliver this mail as a courtesy to appellant.
Mr. Weddington indicated that he did not have a problem with appellant.
In a February 20, 2006 report, Dr. Lammers noted that appellant’s depression was present
for many years prior to his initial treatment of her. He indicated that she sought treatment from
many healthcare professionals. During the past five years, appellant had experienced job-related
stressors that caused flair-ups of depression symptoms, most recently in October and
November 2005.
In a June 8, 2006 decision, the Office denied appellant’s claim finding that the claimed
emotional condition did not occur in the performance of duty.
LEGAL PRECEDENT
To establish her claim that she sustained an emotional condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that she has an
emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to her condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to her emotional condition.1
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,2 the Board
explained that there are distinctions to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.3
There are situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage under the Act.4 When an employee
experiences emotional stress in carrying out her employment duties, and the medical evidence
establishes that the disability resulted from her emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of an in the course of employment. This is
true when the employee’s disability results from her emotional reaction to a special assignment
or other requirement imposed by the employing establishment or by the nature of her work.5
1

Donna Faye Cardwell, 41 ECAB 730 (1990).

2

28 ECAB 125 (1976).

3

5 U.S.C. §§ 8101-8193.

4

See Anthony A. Zarcone, 44 ECAB 751, 754-55 (1993).

5

Lillian Cutler, supra note 2.

3

There are situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage under the Act. Where the disability
results from an employee’s emotional reaction to her regular or specially assigned duties or to a
requirement imposed by the employment, the disability comes within the coverage of the Act.
On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or her frustration from not being permitted to work in a
particular environment or to hold a particular position.6
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.7 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.8
ANALYSIS
Appellant alleged that her supervisors harassed and verbally demeaned her. She has not
attributed her emotional condition to the requirements of her regular or specially assigned duties
but to instances of administrative error or abuse. Appellant alleged a pattern of harassment
commenced on September 6, 2005 in which she was belittled and demeaned in front of
coworkers. This pertained to informing her that her mail route did not warrant more than eight
hours a day and that she would not be provided with auxiliary assistance. To the extent that
incidents alleged as constituting harassment by a supervisor are established as factual these may
constitute employment factors.9 However, for harassment to give rise to a compensable
disability under the Act, there must be evidence that harassment did in fact occur. Mere
perceptions of harassment are not compensable under the Act.10
The factual evidence fails to support appellant’s claim regarding harassment. Appellant’s
supervisor, Mr. Bushnell, indicated that on November 3, 2005 he informed all carriers, including
appellant, of their status with respect to workload and work hours. He refuted appellant’s
allegation that he threatened her. Mr. Bushnell indicated that as delivery supervisor he had the
responsibility to inform appellant when her mail volume did not warrant auxiliary help. The
6

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler, supra
note 2.
7

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

8

Id.

9

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

10

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

4

factual evidence fails to support appellant’s claim that she was harassed by Mr. Bushnell on that
date.11
Appellant alleged that, on November 9, 2005, Mr. Maravelias confronted her for a second
time about incorrect mark-ups. He allegedly called her a liar and threatened her stating that he
was going to investigate every one of the first class cards and that she “better hope that no one is
occupying them.” Appellant did not submit evidence or witness statements in support of her
allegation. Her supervisor and manager denied that they threatened or harassed appellant.
General allegations of harassment are not sufficient to establish specific instances as factual.12
Appellant has not submitted sufficient evidence to establish verbal abuse or error by her
supervisor.13 Although she alleged that her supervisors engaged in actions which she believed
constituted harassment, she provided no corroborating evidence, or witness statements to
establish her allegations.14 Mr. Maravelias has refuted such allegations. On January 30, 2006
Mr. Maravelias indicated that, on November 9, 2005, he met with appellant and her union
steward to investigate a customer complaint that appellant was not properly delivering first class
mail. He spoke with appellant twice regarding this matter and initially instructed appellant to
deliver the mail even if it was addressed to the “current resident” or “the family at the address.”
On November 8, 2005 the same customer again complained that appellant had returned first class
mail that was properly addressed. Mr. Maravelias requested appellant to follow instructions and
informed her that he would review any future mark-ups from this customer. He denied calling
her a liar or threatening her. Appellant has not established a compensable employment factor
under the Act with respect to the claimed harassment.
To the extent that appellant alleged a verbal or physical threat by Mr. Bushnell and
Mr. Maravelias, the Board has recognized the compensability of physical threats or verbal abuse
in certain circumstances. This does not imply, however, that every statement uttered in the
workplace will give rise to coverage under the Act.15 The Board finds that the facts of the case,
noted above in the analysis of the allegation of harassment, does not reveal that appellant’s
superior threatened her or acted unreasonably in view of appellant’s conduct. Appellant has not
otherwise shown how supervisory comments or actions rose to the level of verbal abuse or
otherwise fell within coverage of the Act.
Other allegations by appellant regarding her work assignments relate to administrative or
personnel actions. In Thomas D. McEuen,16 the Board held that an employee’s emotional
reaction to administrative actions or personnel matters taken by the employing establishment is
11

See Michael A. Deas, 53 ECAB 208 (2001).

12

See Paul Trotman-Hall, 45 ECAB 229 (1993).

13

See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence).
14

See William P. George, 43 ECAB 1159, 1167 (1992) (claimed employment incidents not established where
appellant did not submit evidence substantiating that such incidents actually occurred).
15

Charles D. Edwards, 55 ECAB 258 (2004).

16

See Thomas D. McEuen, supra note 6.

5

not covered under the Act as such matters pertain to procedures and requirements of the
employer and do not bear a direct relation to the work required of the employee. The Board
noted, however, that coverage under the Act would attach if the factual circumstances
surrounding the administrative or personnel action established error or abuse by the employing
establishment superiors in dealing with the claimant. Absent evidence of such error or abuse, the
resulting emotional condition must be considered self-generated and not employment generated.
In determining whether the employing establishment erred or acted abusively, the Board has
examined whether the employing establishment acted reasonably.17
Appellant also alleged that her supervisors monitored and timed her mail route and
reviewed her mark-up mail. Although the monitoring of activities at work is generally related to
the employment, it is an administrative function of the employer, and not a duty of the
employee.18 The employing establishment has either denied these allegations or contended that
it acted reasonably in these administrative matters. Appellant has presented no corroborating
evidence to support that the employing establishment erred or acted abusively with regard to
these allegations. Mr. Maravelias explained that he investigated a customer complaint that
appellant was not delivering first class mail that was properly addressed. He indicated that he
spoke with appellant twice regarding this matter and informed him that he would review any
future mark-ups from this customer. The Board finds that the evidence does not show that the
employing establishment acted unreasonably in its effort to monitor appellant’s work as a way of
improving her job performance.
On November 2, 2005 Mr. Maravelias investigated appellant for incorrect mark-ups as a
result of a customer inquiry. However, it appears from the record that Mr. Maravelias was
investigating two complaints by a customer that appellant was not delivering first class mail that
was properly addressed. To avoid any future mistakes with regard to mark-ups for this customer,
he stated that he would review appellant’s work. The Board has held that investigations, which
are an administrative function of the employing establishment, that do not involve an employee’s
regularly or specially assigned employment duties are not considered to be employment
factors.19 Although appellant alleged that the employing establishment erred and acted abusively
in this matter, she has not provided sufficient evidence to support her allegation. Appellant has
not shown that the employing establishment’s actions in connection with its investigation of her
delivery of first class mail was unreasonable. Appellant alleged that his supervisor wrongfully
investigated her for incorrect mark-ups but she provided no witness statements to establish that
such action was unreasonable.20 Instead, the employing establishment explained the reasons why
it took its actions and denied any disparate treatment of appellant. Appellant has not established
a compensable employment factor in this respect.
She alleged that on November 3, 2005 she received inconsistent instructions from her
supervisors when she requested 30 minutes of auxiliary assistance to deliver her mail route.
17

See Richard J. Dube, 42 ECAB 916, 920 (1991).

18

See Dennis J. Balogh, 52 ECAB 232 (2001); see also John Polito, 50 ECAB 347 (1999).

19

Jimmy B. Copeland, 43 ECAB 339, 345 (1991).

20

See Larry J. Thomas, 44 ECAB 291, 300 (1992).

6

Appellant stated that Mr. Maravelias authorized the auxiliary assistance but that Mr. Bushnell
denied her request. She alleged that on another occasion she was instructed by Mr. Weddington
to deliver her mail route without DPS mail but was later given the DPS mail to deliver which
forced her to request auxiliary assistance. However the Board has found that an employee’s
complaints concerning the manner in which a supervisor performs his duties as a supervisor or
the manner in which a supervisor exercises his supervisory discretion fall, as a rule, is outside the
scope of coverage provided by the Act. This principle recognizes that a supervisor or manager in
general must be allowed to perform his duties and that employees will at times dislike the actions
taken, but that mere disagreement or dislike of a supervisory or management action will not be
actionable, absent evidence of error or abuse.21 Appellant presented insufficient evidence to
support that the employing establishment erred or acted abusively with regard to these
allegations. The record indicates that Mr. Bushnell, as delivery supervisor, had the responsibility
to inform appellant that on November 3, 2005 her workload volume did not warrant auxiliary
help. Mr. Weddington indicated that on November 3, 2005 he did not instruct appellant to leave
the postal facility without the DPS mail. He noted that appellant left her DPS mail behind on
several occasions and on November 3, 2005 he sent a coworker to deliver this mail as a courtesy
to her. The evidence indicates that the employing establishment acted reasonably. Appellant has
not established administrative error or abuse in the performance of these actions and therefore
they are not compensable under the Act.
Appellant also alleged that she was forced to work beyond her tolerance and that the
employer failed to comply with her work restrictions. She indicated that she was physically
handicapped from a previous work-related injury and, although she did not have designated work
restrictions, she was limited to work 8 hours per day and 40 hours per week. Appellant indicated
that she was advised on numerous occasions that her mail volume did not warrant auxiliary help
even though she had to deliver a full gurney of parcels, eight trays of DPS mail and numerous
accountable mail. The Board has held that assignment of duties beyond an employee’s work
tolerance limitations may be a compensable factor of employment.22 However, appellant has not
provided sufficient evidence to establish that the employing establishment assigned her duties
beyond her work limitations. She failed to provide documentation from any physician indicating
that she had work restrictions from a prior work injury and or evidence that her employer failed
to provide her with light duty when presented with documentation. The Board finds that there is
insufficient evidence to establish that appellant worked beyond her tolerance.
The Board finds that appellant failed to establish a compensable factor pertaining to her
allegation that the Office failed to assist her in handling her compensation claim.23

21

See Marguerite J. Toland, 52 ECAB 294 (2001).

22

See Kim Nguyen, 53 ECAB 127 (2001).

23

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496 (1992).

7

CONCLUSION
The Board finds that the evidence fails to establish that appellant sustained an emotional
condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the June 8, 2006 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 21, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

